             Case 3:18-cv-07548-EDL Document 54 Filed 06/17/19 Page 1 of 21



 1   DURIE TANGRI LLP
     DARALYN J. DURIE (SBN 169825)
 2   ddurie@durietangri.com
     MARK A. LEMLEY (SBN 155830)
 3   mlemley@durietangri.com
     JOSEPH C. GRATZ (SBN 240676)
 4   jgratz@durietangri.com
     217 Leidesdorff Street
 5   San Francisco, CA 94111
     Telephone:    415-362-6666
 6   Facsimile:    415-236-6300

 7   ALLYSON R. BENNETT (SBN 302090)
     abennett@durietangri.com
 8   PETER S. HORN (SBN 321358)
     phorn@durietangri.com
 9   530 Molino Street, Suite 111
     Los Angeles, CA 90013
10   Telephone:    213-992-4499
     Facsimile:    415-236-6300
11
     Attorneys for Defendant
12   AMAZON.COM, INC.

13
                                 IN THE UNITED STATES DISTRICT COURT
14
                               FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
                                          SAN FRANCISCO DIVISION
16
     WILLIAMS-SONOMA, INC.,                           Case No. 3:18-cv-07548-EDL
17
                                  Plaintiff,          DEFENDANT AMAZON.COM, INC.’S
18                                                    ANSWER AND COUNTERCLAIMS TO
           v.                                         PLAINTIFF WILLIAMS-SONOMA, INC.’S
19                                                    FIRST AMENDED AND SUPPLEMENTAL
     AMAZON.COM, INC.,                                COMPLAINT FOR DAMAGES AND
20                                                    INJUNCTIVE RELIEF
                                  Defendant.
21                                                    Ctrm: E
                                                      Judge: Honorable Elizabeth D. Laporte
22

23

24

25

26
27

28

30
           DEFENDANT AMAZON.COM, INC.’S ANSWER AND COUNTERCLAIMS TO PLAINTIFF WILLIAMS-
31               SONOMA, INC.’S FIRST AMENDED COMPLAINT / CASE NO. 3:18-CV-07548-EDL
                 Case 3:18-cv-07548-EDL Document 54 Filed 06/17/19 Page 2 of 21



 1          Defendant Amazon.com, Inc. (“Amazon” or “Defendant”), hereby answers Plaintiff Williams-

 2   Sonoma, Inc.’s (“WSI” or “Plaintiff”) First Amended and Supplemental Complaint for Damages and

 3   Injunctive Relief (the “FAC”) as follows:

 4                                               INTRODUCTION
 5          1.       Amazon admits that the FAC purports to contain claims for infringement of U.S. Design

 6   Patent Nos. D815,452 (the “’452 Patent”), D836,823 (the “’823 Patent”), D836,822 (the “’822 Patent”),

 7   and D818,750 (the “’750 Patent”) under the Patent Act, 35 U.S.C. § 271; infringement and dilution of a

 8   federally-registered service mark under the Lanham Act, 15 U.S.C. § 1114(1); infringement of common

 9   law trademarks under the Lanham Act, 15 U.S.C. § 1125; unfair competition and designation of origin

10   under the Lanham Act, 15 U.S.C. § 1125; and for related claims under California law. Amazon denies

11   any remaining allegations of this paragraph.

12          2.       Amazon admits that WSI’s claims relate to Amazon and the resale of WSI products on

13   amazon.com. Amazon denies all remaining allegations in this paragraph.

14          3.       Amazon admits that Williams-Sonoma-branded products are resold on by third parties on

15   amazon.com. Amazon denies all remaining allegations in this paragraph.

16          4.       Amazon admits that it sells a line of furniture and home products called Rivet. Amazon

17   denies all remaining allegations in this paragraph.

18          5.       Denied.

19                                        JURISDICTION AND VENUE
20          6.       Amazon admits that WSI purports to bring claims under the Patent Act, 35 U.S.C. § 1 et

21   seq., the Lanham Act, 15 U.S.C. § 1051 et seq., and California law. The remaining allegations in this

22   paragraph are legal conclusions to which no response is required.

23          7.       Amazon does not contest that this Court may assert subject matter jurisdiction over WSI’s

24   claims. The remaining allegations in this paragraph are legal conclusions to which no response is

25   required.

26          8.       For purposes of this Action only, Amazon admits that venue is proper in this district.
27          9.       For purposes of this Action only, Amazon admits that this Court has personal jurisdiction

28   over Amazon.

30                                                         1
            DEFENDANT AMAZON.COM, INC.’S ANSWER AND COUNTERCLAIMS TO PLAINTIFF WILLIAMS-
31                SONOMA, INC.’S FIRST AMENDED COMPLAINT / CASE NO. 3:18-CV-07548-EDL
              Case 3:18-cv-07548-EDL Document 54 Filed 06/17/19 Page 3 of 21



 1                                                 THE PARTIES
 2          10.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

 3   paragraph and on that basis denies them.

 4          11.     Amazon admits that, among other businesses, its subsidiaries operate an online

 5   marketplace. Amazon admits that it is a Delaware corporation. Amazon admits that its subsidiaries

 6   maintain business operations, including offices, in this District. Amazon admits that its subsidiaries have

 7   sold products in this district. Except as expressly admitted, Amazon denies the allegations in this

 8   paragraph.

 9                                                     FACTS
10          A.      The Williams-Sonoma Brand and Intellectual Property
11          12.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

12   paragraph and on that basis denies them.

13          13.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

14   paragraph and on that basis denies them.

15          14.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

16   paragraph and on that basis denies them.

17          15.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

18   paragraph and on that basis denies them.

19          16.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

20   paragraph and on that basis denies them.

21          17.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

22   paragraph and on that basis denies them.

23          18.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

24   paragraph and on that basis denies them.

25          19.     Amazon admits that Exhibit A appears to be true and correct copies of U.S. Service Mark

26   Reg. No. 2,353,758, issued to Williams-Sonoma, Inc., and U.S. Service Mark Reg. No. 2,410,528, issued
27   to Williams-Sonoma, Inc. Amazon admits that Exhibit A states that Reg. No. 2,353,758 is for “retail

28   store services, mail order catalog services, and on-line retail store services featuring culinary equipment,

30                                                         2
            DEFENDANT AMAZON.COM, INC.’S ANSWER AND COUNTERCLAIMS TO PLAINTIFF WILLIAMS-
31                SONOMA, INC.’S FIRST AMENDED COMPLAINT / CASE NO. 3:18-CV-07548-EDL
              Case 3:18-cv-07548-EDL Document 54 Filed 06/17/19 Page 4 of 21



 1   housewares, kitchenware, and cookware,” in International Class 35, and states that it was registered on

 2   May 30, 2000. Amazon admits that Exhibit A states that Reg. No. 2,410,528 is for “on-line gift registry

 3   services” featuring several items, in International Class 35, and states that it was registered on December

 4   5, 2000. Amazon lacks sufficient knowledge or information to admit or deny the remaining allegations

 5   in this paragraph and on that basis denies them.

 6          20.     The allegations in this paragraph are legal conclusions to which no response is required.

 7   To the extent any response is required, Amazon denies the allegations in this paragraph.

 8          21.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

 9   paragraph and on that basis denies them.

10          22.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

11   paragraph and on that basis denies them.

12          23.     Denied.

13          B.      Amazon’s Unauthorized Use of the WILLIAMS-SONOMA Mark
14          24.     Denied.

15          25.     Denied.

16          26.     Denied.

17          27.     Denied.

18          28.     Denied.

19          29.     Denied.

20          30.     Amazon admits that Exhibit B appears to be a true and correct copy of an e-mail from

21   Amazon to a Janet Hayes, the subject line of which read, “Janet: Williams-Sonoma Peppermint Bark 1

22   Pound Tin and more items for you.” Amazon denies any remaining allegations in this paragraph.

23          31.     Amazon admits that Exhibit B states “millions of items from our vast selection at great

24   prices” and that Exhibit C appears to be true and correct copies of pages from williams-sonoma.com and

25   amazon.com featuring Williams-Sonoma Peppermint Bark. Amazon admits that Exhibit C shows that

26   the price of Williams-Sonoma Peppermint Bark on williams-sonoma.com was $28.95 and that one of the
27   prices of Williams-Sonoma Peppermint Bark resold by identified third parties on amazon.com was

28   $43.90. Amazon denies the remaining allegations in this paragraph.

30                                                         3
            DEFENDANT AMAZON.COM, INC.’S ANSWER AND COUNTERCLAIMS TO PLAINTIFF WILLIAMS-
31                SONOMA, INC.’S FIRST AMENDED COMPLAINT / CASE NO. 3:18-CV-07548-EDL
              Case 3:18-cv-07548-EDL Document 54 Filed 06/17/19 Page 5 of 21



 1          32.     Amazon admits that the ad depicted in this paragraph has appeared on Google. Amazon

 2   denies the remaining allegations of this paragraph.

 3          33.     Amazon admits that Exhibit D appears to be true and correct copies of customer reviews

 4   of certain Williams-Sonoma products resold by third parties on amazon.com. Amazon denies the

 5   remaining allegations in this paragraph.

 6          34.     Denied.

 7          35.     Denied.

 8          36.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

 9   paragraph and on that basis denies them.

10          37.     Denied.

11          38.     Denied.

12          C.      The West Elm Brand and Intellectual Property
13          39.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

14   paragraph and on that basis denies them.

15          40.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

16   paragraph and on that basis denies them.

17          41.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

18   paragraph and on that basis denies them.

19          42.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

20   paragraph and on that basis denies them.

21          43.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

22   paragraph and on that basis denies them.

23          44.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

24   paragraph and on that basis denies them.

25          45.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

26   paragraph and on that basis denies them.
27          46.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

28   paragraph and on that basis denies them.

30                                                         4
            DEFENDANT AMAZON.COM, INC.’S ANSWER AND COUNTERCLAIMS TO PLAINTIFF WILLIAMS-
31                SONOMA, INC.’S FIRST AMENDED COMPLAINT / CASE NO. 3:18-CV-07548-EDL
              Case 3:18-cv-07548-EDL Document 54 Filed 06/17/19 Page 6 of 21



 1          D.      Amazon’s Rivet Brand
 2          47.     Amazon admits that it launched its Rivet furniture brand around November 2017.

 3   Amazon admits that Rivet products include home goods such as furniture and lighting. Amazon admits

 4   that its subsidiaries sells home products through the Amazon Home webpage and that it does so under

 5   certain other brand names. Amazon denies any remaining allegations in this paragraph.

 6          48.     Amazon admits that its Rivet brand products are available in the United States only on

 7   amazon.com. Amazon denies the remaining allegations in this paragraph.

 8          49.     Amazon admits that it markets the Rivet brand by, among other things, describing it as

 9   having “Mid-century and Industrial Modern design,” “geometric shapes, sleek lines and mixed

10   materials,” and “affordable pieces.” Amazon lacks sufficient knowledge or information to admit or deny

11   the allegations that West Elm focuses on “modern design,” “clean design,” and “affordability.” Amazon

12   denies the remaining allegations in this paragraph.

13          50.     Amazon admits that it sells a line of products under its Rivet brand. Amazon denies the

14   remaining allegations in this paragraph.

15          51.     Denied.

16          52.     Denied.

17          E.      Infringement of WSI’s Orb Chair Design and Trademark
18          53.     Amazon denies that the design of the WSI Orb Chair is novel or distinctive. Amazon

19   lacks sufficient knowledge or information to admit or deny the remaining allegations in this paragraph

20   and on that basis denies them.

21          54.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

22   paragraph and on that basis denies them.

23          55.     Amazon admits that Exhibit E appears to be a true and correct copy of U.S. Design Patent

24   No. D815,452 (the “’452 Patent”), titled “Chair” and issued April 17, 2018. Amazon denies the

25   remaining allegations of this paragraph.

26          56.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this
27   paragraph and on that basis denies them.

28          57.     Amazon admits that Exhibit E states that it claims “[t]he ornamental design for a chair, as

30                                                         5
            DEFENDANT AMAZON.COM, INC.’S ANSWER AND COUNTERCLAIMS TO PLAINTIFF WILLIAMS-
31                SONOMA, INC.’S FIRST AMENDED COMPLAINT / CASE NO. 3:18-CV-07548-EDL
              Case 3:18-cv-07548-EDL Document 54 Filed 06/17/19 Page 7 of 21



 1   shown and described” therein. Amazon lacks sufficient knowledge or information to admit or deny the

 2   remaining allegations in this paragraph and on that basis denies them.

 3          58.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

 4   paragraph and on that basis denies them.

 5          59.     Amazon admits that Exhibit F appears to be true and correct copies of articles featuring

 6   the WSI Orb Chair. Amazon lacks sufficient knowledge or information to admit or deny the remaining

 7   allegations in this paragraph and on that basis denies them.

 8          60.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

 9   paragraph and on that basis denies them.

10          61.     Denied.

11          62.     Amazon admits that it began offering for sale the Rivet Modern Upholstered Orb Office

12   Chair on or around March 19, 2018. Amazon denies that it “has” continued offering for sale and selling

13   this chair in 2019 because Amazon did not offer this chair for sale after December 2018.

14          63.     Amazon admits that Exhibit G appears to be true and correct copies of images of the WSI

15   Orb Chair and Rivet Modern Upholstered Orb Office Chair. Amazon lacks sufficient knowledge or

16   information to admit or deny the allegation that WSI owns a patented design for the WSI Orb Chair and

17   on that basis denies it. Amazon denies the remaining allegations in this paragraph.

18          64.     Denied.

19          65.     Denied.

20          66.     Denied.

21          F.      Infringement of WSI’s Sphere + Stem Floor Lamp Design
22          67.     Amazon denies that the WSI Floor Lamp is novel or distinctive. Amazon lacks sufficient

23   knowledge or information to admit or deny the remaining allegations in this paragraph and on that basis

24   denies them.

25          68.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

26   paragraph and on that basis denies them.
27          69.     Amazon admits that Exhibit H appears to be a true and correct copy of U.S. Design Patent

28   No. D836,823 (the “’823 Patent”), titled “Lamp” and issued December 25, 2018. Amazon denies the

30                                                         6
            DEFENDANT AMAZON.COM, INC.’S ANSWER AND COUNTERCLAIMS TO PLAINTIFF WILLIAMS-
31                SONOMA, INC.’S FIRST AMENDED COMPLAINT / CASE NO. 3:18-CV-07548-EDL
              Case 3:18-cv-07548-EDL Document 54 Filed 06/17/19 Page 8 of 21



 1   remaining allegations in this paragraph.

 2          70.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

 3   paragraph and on that basis denies them.

 4          71.     Amazon admits that Exhibit H states that it claims “[t]he ornamental design for a lamp, as

 5   shown and described” therein. Amazon lacks sufficient knowledge or information to admit or deny the

 6   remaining allegations in this paragraph and on that basis denies them.

 7          72.     Amazon admits that it began offering for sale the Rivet Retro Two-Orb Tree Lamp on or

 8   around March 18, 2018. Amazon denies that it “has” continued offering for sale and selling this lamp

 9   because Amazon did not offer this lamp for sale after April 2019.

10          73.     Amazon admits that Exhibit I appears to be true and correct copies of the WSI Floor

11   Lamp and the Rivet Retro Two-Orb Tree Lamp. Amazon lacks sufficient knowledge or information to

12   admit or deny the allegation that WSI owns a patented design for the WSI Floor Lamp and on that basis

13   denies it. Amazon denies the remaining allegations in this paragraph.

14          74.     Denied.

15          75.     Denied.

16          G.      Infringement of WSI’s Sphere + Stem Table Lamp Design
17          76.     Amazon denies that the WSI Table Lamp is novel or distinctive. Amazon lacks sufficient

18   knowledge or information to admit or deny the remaining allegations in this paragraph and on that basis

19   denies them.

20          77.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

21   paragraph and on that basis denies them.

22          78.     Amazon admits that Exhibit J appears to be a true and correct copy of U.S. Design Patent

23   No. D836,822 (the “’822 Patent”), titled “Lamp” and issued December 25, 2018. Amazon denies the

24   remaining allegations in this paragraph.

25          79.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

26   paragraph and on that basis denies them.
27          80.     Amazon admits that Exhibit J claims “[t]he ornamental design for a lamp, as shown and

28   described” therein. Amazon lacks sufficient knowledge or information to admit or deny the remaining

30                                                        7
            DEFENDANT AMAZON.COM, INC.’S ANSWER AND COUNTERCLAIMS TO PLAINTIFF WILLIAMS-
31                SONOMA, INC.’S FIRST AMENDED COMPLAINT / CASE NO. 3:18-CV-07548-EDL
              Case 3:18-cv-07548-EDL Document 54 Filed 06/17/19 Page 9 of 21



 1   allegations in this paragraph and on that basis denies them.

 2          81.     Amazon admits that it began offering for sale the Rivet Modern Glass Globe and Marble

 3   Table Lamp on or around March 8, 2018. Amazon denies that it “has” continued offering for sale and

 4   selling this lamp because Amazon did not offer this lamp for sale after April 2019.

 5          82.     Amazon admits that Exhibit K appears to be true and correct copies of the WSI Table

 6   Lamp and the Rivet Modern Glass Globe and Marble Lamp. Amazon lacks sufficient knowledge or

 7   information to admit or deny the allegation that WSI owns a patented design for the WSI Table Lamp

 8   and on that basis denies it. Amazon denies the remaining allegations in this paragraph.

 9          83.     Denied.

10          84.     Denied.

11          H.      Infringement of WSI’s Pop-Up Storage Table Design
12          85.     Amazon denies that the WSI Pop-Up Table is novel or distinctive. Amazon lacks

13   sufficient knowledge or information to admit or deny the remaining allegations in this paragraph and on

14   that basis denies them.

15          86.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

16   paragraph and on that basis denies them.

17          87.     Amazon admits that Exhibit L appears to be a true and correct copy of U.S. Design Patent

18   No. D818,750 (the “’750 Patent”), titled “Coffee Table” and issued May 29, 2018. Amazon denies the

19   remaining allegations in this paragraph.

20          88.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

21   paragraph and on that basis denies them.

22          89.     Amazon admits that Exhibit L claims “[t]he ornamental design for a coffee table, as

23   shown and described” therein. Amazon lacks sufficient knowledge or information to admit or deny the

24   remaining allegations in this paragraph and on that basis denies them.

25          90.     Amazon admits that it began offering for sale the Bowlyn Mid-Century Modern Wood

26   Coffee Table in or around October 2018. Amazon denies that it “has” continued offering for sale and
27   selling this table because Amazon did not offer this table for sale after April 2019.

28          91.     Amazon admits that Exhibit M appears to be true and correct copies of the WSI Pop-Up

30                                                         8
            DEFENDANT AMAZON.COM, INC.’S ANSWER AND COUNTERCLAIMS TO PLAINTIFF WILLIAMS-
31                SONOMA, INC.’S FIRST AMENDED COMPLAINT / CASE NO. 3:18-CV-07548-EDL
             Case 3:18-cv-07548-EDL Document 54 Filed 06/17/19 Page 10 of 21



 1   Table and the Bowlyn Mid-Century Modern Wood Coffee Table. Amazon lacks sufficient knowledge or

 2   information to admit or deny the allegation that WSI owns a patented design for the WSI Pop-Up Table

 3   and on that basis denies it. Amazon denies the remaining allegations in this paragraph.

 4          92.     Amazon admits that it began offering for sale the Rivet Mid-Century Modern White

 5   Marble and Walnut Coffee Table, 24”W, on or around September 20, 2018. Amazon denies that it “has”

 6   continued offering for sale and selling this table because Amazon did not offer this table for sale after

 7   June 2019.

 8          93.     Amazon admits that Exhibit N appears to be true and correct copies of the WSI Pop-Up

 9   Table and the Rivet Mid-Century Modern White Marble and Walnut Coffee Table, 24”W. Amazon

10   denies the remaining allegations in this paragraph.

11          94.     Denied.

12          95.     Denied.

13          I.      Infringement of WSI’s Slope Chair Trademark
14          96.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

15   paragraph and on that basis denies them.

16          97.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

17   paragraph and on that basis denies them.

18          98.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

19   paragraph and on that basis denies them.

20          99.     Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

21   paragraph and on that basis denies them.

22          100.    Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

23   paragraph and on that basis denies them.

24          101.    Amazon lacks sufficient knowledge or information to admit or deny the allegations in this

25   paragraph and on that basis denies them.

26          102.    Amazon admits that on or around March 19, 2018, it began offering for sale the Rivet
27   Modern Upholstered Slope Office Chair at a list price of $279.00. Amazon denies that it “has” continued

28   to offering for sale and selling this chair in 2019 because Amazon did not offer this chair for sale after

30                                                         9
            DEFENDANT AMAZON.COM, INC.’S ANSWER AND COUNTERCLAIMS TO PLAINTIFF WILLIAMS-
31                SONOMA, INC.’S FIRST AMENDED COMPLAINT / CASE NO. 3:18-CV-07548-EDL
             Case 3:18-cv-07548-EDL Document 54 Filed 06/17/19 Page 11 of 21



 1   December 2018.

 2          103.    Denied.

 3          104.    Denied.

 4          105.    Amazon admits that Exhibit O appears to be true and correct copies of the product page

 5   for the WSI Slope Office Chair and the amazon.com product detail page for the Rivet Industrial Slope

 6   Top-Grain Leather Swivel Office Chair. Amazon denies the remaining allegations in this paragraph.

 7          106.    Denied.

 8                                        FIRST CLAIM
                              INFRINGEMENT OF U.S. PATENT NO. D815,452
 9                                       (35 U.S.C. § 271)
10          107.    Amazon repeats and realleges each and every response to WSI’s foregoing allegations.
11          108.    Amazon admits that Exhibit E appears to be a true and correct copy of U.S. Design Patent
12   No. D815,452, titled “Chair” and issued April 17, 2018. The remaining allegations in this paragraph are
13   legal conclusions to which no response is required. To the extent any response is required, Amazon
14   denies the remaining allegations in this paragraph.
15          109.    The allegations in this paragraph are legal conclusions to which no response is required.
16   To the extent any response is required, Amazon lacks sufficient knowledge or information to admit or
17   deny the allegations in this paragraph and on that basis denies them.
18          110.    Amazon lack sufficient knowledge or information to admit or deny the allegations in this
19   paragraph and on that basis denies them.
20          111.    Denied.
21          112.    Denied.
22          113.    Denied.
23          114.    Denied.
24          115.    Denied.
25
                                         SECOND CLAIM
26                            INFRINGEMENT OF U.S. PATENT NO. D836,823
                                          (35 U.S.C. § 271)
27
            116.    Amazon repeats and realleges each and every response to WSI’s foregoing allegations.
28

30                                                         10
            DEFENDANT AMAZON.COM, INC.’S ANSWER AND COUNTERCLAIMS TO PLAINTIFF WILLIAMS-
31                SONOMA, INC.’S FIRST AMENDED COMPLAINT / CASE NO. 3:18-CV-07548-EDL
             Case 3:18-cv-07548-EDL Document 54 Filed 06/17/19 Page 12 of 21



 1          117.    Amazon admits that Exhibit H appears to be a true and correct copy of U.S. Design Patent

 2   No. D836,823, titled “Lamp” and issued December 25, 2018. The remaining allegations in this

 3   paragraph are legal conclusions to which no response is required. To the extent any response is required,

 4   Amazon denies the remaining allegations in this paragraph.

 5          118.    The allegations in this paragraph are legal conclusions to which no response is required.

 6   To the extent any response is required, Amazon lacks sufficient knowledge or information to admit or

 7   deny the allegations in this paragraph and on that basis denies them.

 8          119.    Amazon lack sufficient knowledge or information to admit or deny the allegations in this

 9   paragraph and on that basis denies them.

10          120.    Denied.

11          121.    Denied.

12          122.    Denied.

13          123.    Denied.

14          124.    Denied.

15
                                         THIRD CLAIM
16                            INFRINGEMENT OF U.S. PATENT NO. D836,822
                                         (35 U.S.C. § 271)
17
            125.    Amazon repeats and realleges each and every response to WSI’s foregoing allegations.
18
            126.    Amazon admits that Exhibit J appears to be a true and correct copy of U.S. Design Patent
19
     No. D836,822, titled “Lamp” and issued December 25, 2018. The remaining allegations in this
20
     paragraph are legal conclusions to which no response is required. To the extent any response is required,
21
     Amazon denies the remaining allegations in this paragraph.
22
            127.    The allegations in this paragraph are legal conclusions to which no response is required.
23
     To the extent any response is required, Amazon lacks sufficient knowledge or information to admit or
24
     deny the allegations in this paragraph and on that basis denies them.
25
            128.    Amazon lack sufficient knowledge or information to admit or deny the allegations in this
26
     paragraph and on that basis denies them.
27
            129.    Denied.
28

30                                                        11
            DEFENDANT AMAZON.COM, INC.’S ANSWER AND COUNTERCLAIMS TO PLAINTIFF WILLIAMS-
31                SONOMA, INC.’S FIRST AMENDED COMPLAINT / CASE NO. 3:18-CV-07548-EDL
             Case 3:18-cv-07548-EDL Document 54 Filed 06/17/19 Page 13 of 21



 1          130.    Denied.

 2          131.    Denied.

 3          132.    Denied.

 4          133.    Denied.

 5
                                         FOURTH CLAIM
 6                            INFRINGEMENT OF U.S. PATENT NO. D818,750
                                          (35 U.S.C. § 271)
 7
            134.    Amazon repeats and realleges each and every response to WSI’s foregoing allegations.
 8
            135.    Amazon admits that Exhibit L appears to be a true and correct copy of U.S. Design Patent
 9
     No. D818,750, titled “Coffee Table” and issued May 29, 2018. The remaining allegations in this
10
     paragraph are legal conclusions to which no response is required. To the extent any response is required,
11
     Amazon denies the remaining allegations in this paragraph.
12
            136.    The allegations in this paragraph are legal conclusions to which no response is required.
13
     To the extent any response is required, Amazon lacks sufficient knowledge or information to admit or
14
     deny the allegations in this paragraph and on that basis denies them.
15
            137.    Amazon lack sufficient knowledge or information to admit or deny the allegations in this
16
     paragraph and on that basis denies them.
17
            138.    Denied.
18
            139.    Denied.
19
            140.    Denied.
20
            141.    Denied.
21
            142.    Denied.
22
                                  FIFTH CLAIM
23       FEDERAL TRADEMARK INFRINGEMENT AND TRADEMARK COUNTERFEITING
                      UNDER SECTION 32(1) OF THE LANHAM ACT
24                              (35 U.S.C. § 1114(1))
25
            143.    Amazon repeats and realleges each and every response to WSI’s foregoing allegations.
26
            144.    Denied.
27
            145.    Denied.
28

30                                                        12
            DEFENDANT AMAZON.COM, INC.’S ANSWER AND COUNTERCLAIMS TO PLAINTIFF WILLIAMS-
31                SONOMA, INC.’S FIRST AMENDED COMPLAINT / CASE NO. 3:18-CV-07548-EDL
             Case 3:18-cv-07548-EDL Document 54 Filed 06/17/19 Page 14 of 21



 1          146.   Denied.

 2          147.   Denied.

 3                                  SIXTH CLAIM
              FEDERAL TRADEMARK DILUTION OF THE WILLIAMS-SONOMA MARK
 4                                (15 U.S.C. § 1114(1))
 5
            148.   Amazon repeats and realleges each and every response to WSI’s foregoing allegations.
 6
            149.   Amazon lacks sufficient knowledge or information to admit or deny the allegations in this
 7
     paragraph and on that basis denies them.
 8
            150.   Denied.
 9
            151.   Denied.
10
            152.   Denied.
11

12                                  SEVENTH CLAIM
               UNFAIR COMPETITION UNDER SECTION 43(A) OF THE LANHAM ACT
13                                 (15 U.S.C. § 1125(A))

14          153.   Amazon repeats and realleges each and every response to WSI’s foregoing allegations.
15          154.   Denied.
16          155.   Denied.
17          156.   Denied.
18          157.   Denied.
19          158.   Denied.
20          159.   Denied.
21          160.   Denied.
22                                EIGHTH CLAIM
              COMMON LAW UNFAIR COMPETITION/TRADEMARK INFRINGEMENT
23
            161.   Amazon repeats and realleges each and every response to WSI’s foregoing allegations.
24
            162.   Denied.
25
            163.   Denied.
26
            164.   Denied.
27
            165.   Denied.
28

30                                                     13
            DEFENDANT AMAZON.COM, INC.’S ANSWER AND COUNTERCLAIMS TO PLAINTIFF WILLIAMS-
31                SONOMA, INC.’S FIRST AMENDED COMPLAINT / CASE NO. 3:18-CV-07548-EDL
              Case 3:18-cv-07548-EDL Document 54 Filed 06/17/19 Page 15 of 21



 1           166.    Denied.

 2                                                NINTH CLAIM
                                     DILUTION UNDER CALIFORNIA LAW
 3                                    (Cal. Bus. & Prof. Code § 14200 et seq.)
 4
             167.    Amazon repeats and realleges each and every response to WSI’s foregoing allegations.
 5
             168.    Amazon lacks sufficient information or knowledge to admit or deny the allegations in this
 6
     paragraph and on that basis denies them.
 7
             169.    Denied.
 8
             170.    Denied.
 9
             171.    Denied.
10
                                            TENTH CLAIM
11                     VIOLATION OF CLAIFORNIA UNFAIR COMPETITION LAW
                                (Cal. Bus. & Prof. Code § 17200, et seq.)
12
             172.    Amazon repeats and realleges each and every response to WSI’s foregoing allegations.
13
             173.    Denied.
14
             174.    Denied.
15
             175.    Denied.
16
             176.    Denied.
17
             177.    Denied.
18
                                               PRAYER FOR RELIEF
19
             As to WSI’s prayer for relief, it contains legal conclusions to which no response is required. To
20
     the extent a response is required, Amazon denies that WSI is entitled to any of the relief requested and
21
     denies any factual allegations in its prayer for relief.
22
                                          DEMAND FOR A JURY TRIAL
23
             Amazon demands a jury trial on all issues so triable.
24
                                                      DEFENSES
25
             Without modifying any burden, Amazon states the following defenses to WSI’s FAC and to each
26
     cause of action, claim, and allegation WSI asserts against Amazon. Amazon reserves the right to allege
27
     additional defenses and to amend its Answer to the FAC as information becomes known through the
28

30                                                              14
            DEFENDANT AMAZON.COM, INC.’S ANSWER AND COUNTERCLAIMS TO PLAINTIFF WILLIAMS-
31                SONOMA, INC.’S FIRST AMENDED COMPLAINT / CASE NO. 3:18-CV-07548-EDL
             Case 3:18-cv-07548-EDL Document 54 Filed 06/17/19 Page 16 of 21



 1   course of discovery or otherwise.

 2                                       FIRST AFFIRMATIVE DEFENSE
 3                                            (Failure to state a claim)

 4          The FAC fails to state a claim upon which relief can be granted.

 5                                    SECOND AFFIRMATIVE DEFENSE
 6                                               (Non-infringement)

 7          WSI’s claims for infringement of the ’452 Patent, the ’823 Patent, the ’822 Patent, and the ’750

 8   Patent are barred on the ground that these patents are invalid under one or more of the provisions 35

 9   U.S.C. §§ 102, 103, and/or 171 because of the items’ lack of novelty, obviousness, and/or lack of

10   ornamentality.

11                                       THIRD AFFIRMATIVE DEFENSE
12                                                   (Invalidity)

13          WSI’s claims for infringement of the ’452 Patent, the ’823 Patent, the ’822 Patent, and the ’750

14   Patent are barred on the ground that Amazon has not infringed these patents in any way, willfully or

15   otherwise.

16                                    FOURTH AFFIRMATIVE DEFENSE
17                                               (First sale doctrine)

18          WSI’s claims are barred at least in part by the first sale doctrine.

19                                       FIFTH AFFIRMATIVE DEFENSE
20                                              (Nominative fair use)

21          WSI’s claims are barred at least in part by the doctrine of nominative fair use.

22                                       SIXTH AFFIRMATIVE DEFENSE
23                                               (Equitable estoppel)

24          WSI’s claims are barred at least in part by the doctrine of equitable estoppel.

25                                   SEVENTH AFFIRMATIVE DEFENSE
26                                             (Statute of limitations)
27          WSI’s claims are barred at least in part by the applicable statutes of limitations.

28

30                                                         15
            DEFENDANT AMAZON.COM, INC.’S ANSWER AND COUNTERCLAIMS TO PLAINTIFF WILLIAMS-
31                SONOMA, INC.’S FIRST AMENDED COMPLAINT / CASE NO. 3:18-CV-07548-EDL
             Case 3:18-cv-07548-EDL Document 54 Filed 06/17/19 Page 17 of 21



 1                                    EIGHTH AFFIRMATIVE DEFENSE
 2                                                    (Laches)

 3          WSI’s claims are barred at least in part by the doctrine of laches.

 4                                     NINTH AFFIRMATIVE DEFENSE
 5                                              (Failure to mitigate)

 6          WSI is barred from recovering damages because and to the extent of its failure to mitigate its

 7   alleged damages.

 8                                     TENTH AFFIRMATIVE DEFENSE
 9                                                (Failure to mark)

10          WSI’s claims are limited by its failure to mark or to otherwise provide notice prior to the filing of

11   this action in accordance with the provisions of 35 U.S.C. § 287.

12                                             COUNTERCLAIMS
13          For its counterclaims against WSI, Amazon alleges on knowledge of its own conduct and on

14   information and belief as to other matters as follows:

15                                                   PARTIES
16          1.      Amazon.com, Inc. is a corporation organized under the laws of Delaware, with its

17   principal place of business at 410 Terry Avenue North, Seattle, Washington 98109.

18          2.      On information and belief, Williams-Sonoma, Inc. is a corporation organized under the

19   laws of Delaware, with its principal place of business at 3250 Van Ness Avenue, San Francisco,

20   California, 94109.

21                                        JURISDICTION AND VENUE
22          3.      These counterclaims are for declaratory judgment of non-infringement and invalidity

23   arising under the Patent Act, 35 U.S.C. § 101 et seq., and the Declaratory Judgments Act, 28 U.S.C.

24   §§ 2201 and 2202.

25          4.      The Court has subject matter jurisdiction over Amazon’s counterclaims pursuant to 28

26   U.S.C. §§ 1331 and 1338 because these counterclaims arise under federal patent law.
27          5.      The Court has personal jurisdiction over WSI because WSI filed its FAC in this District

28   and WSI’s principal place of business is located within this District.

30                                                        16
            DEFENDANT AMAZON.COM, INC.’S ANSWER AND COUNTERCLAIMS TO PLAINTIFF WILLIAMS-
31                SONOMA, INC.’S FIRST AMENDED COMPLAINT / CASE NO. 3:18-CV-07548-EDL
             Case 3:18-cv-07548-EDL Document 54 Filed 06/17/19 Page 18 of 21



 1          6.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1400 because WSI filed

 2   its FAC in this District and WSI’s principal place of business is in this District.

 3                                 FIRST COUNTERCLAIM – ’452 PATENT
 4          7.      Amazon incorporates its responses set forth above and the allegations in paragraphs 1

 5   through 6 of its Counterclaims as if fully set forth herein.

 6          8.      Amazon counterclaims against WSI pursuant to the Patent Act, 35 U.S.C. § 101 et seq.,

 7   and the Declaratory Judgments Act, 28 U.S.C. §§ 2201 and 2202.

 8          9.      In its FAC, WSI alleges that Amazon has infringed the ’452 Patent by making, selling,

 9   and offering for sale the Rivet Modern Upholstered Orb Office Chair.

10          10.     An actual controversy exists between WSI and Amazon regarding the alleged invalidity

11   and infringement of the ’452 Patent due to WSI’s FAC against Amazon and Amazon’s Answer,

12   Affirmative Defenses, and Counterclaims.

13          11.     The ’452 Patent is invalid and not infringed, as set forth above in Amazon’s responses and

14   affirmative defenses.

15          12.     Amazon is entitled to declaratory judgment that the ’452 Patent is invalid and not

16   infringed.

17                                SECOND COUNTERCLAIM – ’823 PATENT
18          13.     Amazon incorporates its responses set forth above and the allegations in paragraphs 1

19   through 12 of its Counterclaims as if fully set forth herein.

20          14.     Amazon counterclaims against WSI pursuant to the Patent Act, 35 U.S.C. § 101 et seq.,

21   and the Declaratory Judgments Act, 28 U.S.C. §§ 2201 and 2202.

22          15.     In its FAC, WSI alleges that Amazon has infringed the ’823 Patent by making, selling,

23   and offering for sale the Rivet Retro Two-Orb Tree Lamp.

24          16.     An actual controversy exists between WSI and Amazon regarding the alleged invalidity

25   and infringement of the ’823 Patent due to WSI’s FAC against Amazon and Amazon’s Answer,

26   Affirmative Defenses, and Counterclaims.
27          17.     The ’823 Patent is invalid and not infringed, as set forth in Amazon’s responses and

28   affirmative defenses.

30                                                          17
            DEFENDANT AMAZON.COM, INC.’S ANSWER AND COUNTERCLAIMS TO PLAINTIFF WILLIAMS-
31                SONOMA, INC.’S FIRST AMENDED COMPLAINT / CASE NO. 3:18-CV-07548-EDL
             Case 3:18-cv-07548-EDL Document 54 Filed 06/17/19 Page 19 of 21



 1          18.     Amazon is entitled to declaratory judgment that the ’823 Patent is invalid and not

 2   infringed.

 3                                 THIRD COUNTERCLAIM – ’822 PATENT
 4          19.     Amazon incorporates its responses set forth above and the allegations in paragraphs 1

 5   through 18 of its Counterclaims as if fully set forth herein.

 6          20.     Amazon counterclaims against WSI pursuant to the Patent Act, 35 U.S.C. § 101 et seq.,

 7   and the Declaratory Judgments Act, 28 U.S.C. §§ 2201 and 2202.

 8          21.     In its FAC, WSI alleges that Amazon has infringed the ’822 Patent by making, selling,

 9   and offering for sale the Rivet Glass Globe and Marble Table Lamp.

10          22.     An actual controversy exists between WSI and Amazon regarding the alleged invalidity

11   and infringement of the ’822 Patent due to WSI’s FAC against Amazon and Amazon’s Answer,

12   Affirmative Defenses, and Counterclaims.

13          23.     The ’822 Patent is invalid and not infringed, as set forth in Amazon’s responses and

14   affirmative defenses.

15          24.     Amazon is entitled to declaratory judgment that the ’822 Patent is invalid and not

16   infringed.

17                               FOURTH COUNTERCLAIM – ’750 PATENT
18          25.     Amazon incorporates its responses set forth above and the allegations in paragraphs 1

19   through 24 of its Counterclaims as if fully set forth herein.

20          26.     Amazon counterclaims against WSI pursuant to the Patent Act, 35 U.S.C. § 101 et seq.,

21   and the Declaratory Judgments Act, 28 U.S.C. §§ 2201 and 2202.

22          27.     In its FAC, WSI alleges that Amazon has infringed the ’750 Patent by making, selling,

23   and offering for sale the Bowlyn Mid-Century Modern Wood Coffee Table and the Rivet Mid-Century

24   Modern White Marble and Walnut Coffee Table, 24”W.

25          28.     An actual controversy exists between WSI and Amazon regarding the alleged invalidity

26   and infringement of the ’750 Patent due to WSI’s FAC against Amazon and Amazon’s Answer,
27   Affirmative Defenses, and Counterclaims.

28          29.     The ’750 Patent is invalid and not infringed, as set forth in Amazon’s responses and

30                                                         18
            DEFENDANT AMAZON.COM, INC.’S ANSWER AND COUNTERCLAIMS TO PLAINTIFF WILLIAMS-
31                SONOMA, INC.’S FIRST AMENDED COMPLAINT / CASE NO. 3:18-CV-07548-EDL
                 Case 3:18-cv-07548-EDL Document 54 Filed 06/17/19 Page 20 of 21



 1   affirmative defenses.

 2              30.    Amazon is entitled to declaratory judgment that the ’750 Patent is invalid and not

 3   infringed.

 4                                          DEMAND FOR JURY TRIAL
 5              Pursuant to Federal Rule of Civil Procedure 38, Amazon demands a jury trial of all issues so

 6   triable.

 7                                      AMAZON’S PRAYER FOR RELIEF
 8              WHEREFORE, Amazon respectfully requests that the Court enter judgment in its favor as

 9   follows:

10               a)    An order dismissing WSI’s FAC with prejudice and that WSI take nothing;

11               b)    Entry of judgment in favor of Amazon against WSI on WSI’s FAC;

12               c)    An order declaring that the ’452 Patent is invalid and not infringed by Amazon;

13               d)    An order declaring that the ’823 Patent is invalid and not infringed by Amazon;

14               e)    An order declaring that the ’822 Patent is invalid and not infringed by Amazon;

15               f)    An order declaring that the ’750 Patent is invalid and not infringed by Amazon;

16               g)    An order declaring that this is an exceptional case pursuant to 35 U.S.C. § 285 and

17   awarding Amazon its reasonable attorneys’ fees;

18               h)    An order awarding Amazon its reasonable attorneys’ fees, costs, and expenses incurred in

19   this action; and

20               i)    An order awarding Amazon any such other and further relief as this Court deems just and

21   proper.

22    Dated: June 17, 2019                                        DURIE TANGRI LLP

23
                                                            By:                 /s/ Joseph C. Gratz
24                                                                            DARALYN J. DURIE
                                                                               MARK A. LEMLEY
25                                                                             JOSEPH C. GRATZ
                                                                             ALLYSON R. BENNETT
26                                                                               PETER S. HORN
27                                                                Attorneys for Defendant
                                                                  AMAZON.COM, INC.
28

30                                                          19
                DEFENDANT AMAZON.COM, INC.’S ANSWER AND COUNTERCLAIMS TO PLAINTIFF WILLIAMS-
31                    SONOMA, INC.’S FIRST AMENDED COMPLAINT / CASE NO. 3:18-CV-07548-EDL
             Case 3:18-cv-07548-EDL Document 54 Filed 06/17/19 Page 21 of 21



 1                                       CERTIFICATE OF SERVICE

 2          I hereby certify that on June 17, 2019 the within document was filed with the Clerk of the Court
 3   using CM/ECF which will send notification of such filing to the attorneys of record in this case.
 4
                                                                       /s/ Joseph C. Gratz
 5                                                                    JOSEPH C. GRATZ
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

30                                                       20
            DEFENDANT AMAZON.COM, INC.’S ANSWER AND COUNTERCLAIMS TO PLAINTIFF WILLIAMS-
31                SONOMA, INC.’S FIRST AMENDED COMPLAINT / CASE NO. 3:18-CV-07548-EDL
